PER CURIAM.
Appellant, a state prisoner, suffered an adverse money judgment in a suit on an employment agreement1 brought by the professional association which appellant had employed to represent him in certain post conviction proceedings. We reverse the judgment against appellant (and a garnishee).
The motion for summary judgment upon which the judgment was entered failed to adequately comply with the form or substance of rule 1.510(c), Florida Rules of Civil Procedure, and the supporting affidavit, consisting almost entirely of inadmissible hearsay statements, not only failed to comply with the requirements of rule 1.510(e) Florida Rules of Civil Procedure, but also failed to negate appellant’s affirmative defense. Solimine v. Numerica Sav. Bank, 587 So.2d 505 (Fla. 4th DCA 1991).
The judgment is reversed and this cause remanded for further proceedings.
GLICKSTEIN, C.J., FARMER, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.

. Appellant’s pro se answer, while less than artful, asserted as an affirmative defense that the professional association had itself breached the employment agreement by its failure to file a motion to vacate under rule 3.850, Florida Rules of Criminal Procedure.